DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 3/8/2021 has been entered. Amended Claims 1, 3-5, 9 and 10 have been noted. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1 and 3-12 are currently pending while Claims 11 and 12 withdrawn. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 now recites the limitation “the lost power (i) occurs due to the power conditioning system suppressing the power output from the power generator in the specified period and (ii) is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area despite the power being generated by the photovoltaic panel” which is not disclosed in the original disclosure and is consequently considered new matter. While there is support in the specification for not outputting power from the power conditioning system to the commercial electrical power system during the “lost power” occurrence, there is no support for not outputting power from the power conditioning system to the power-consuming area during the “lost power” occurrence since the water heater itself (which is to undergo the water heat-up operation during the “lost power” occurrence) is “installed in the power-consuming area”. Thus, lost power (which is effectively excess power that is “lost” relative to the grid) is clearly supplied to at least the water heater within the power-consuming area during the occurrence of lost power (such that the “water heat-up operation” can commence) which directly contradicts the new limitation of the lost power being “not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area”. Therefore, this limitation is new matter and Claim 1 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 3-10 are rejected due to their dependency on Claim 1. 


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 now recites the limitation “the lost power (i) occurs due to the power conditioning system suppressing the power output from the power generator in the specified period and (ii) is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area despite the power being generated by the photovoltaic panel” which is considered indefinite because the water heater itself (which is to undergo the water heat-up operation during the “lost power” occurrence) is “installed in the power-consuming area”. Thus, it is unclear how lost power (which is effectively excess power that is “lost” relative to the grid) which is clearly supplied to at least the water heater within the power-consuming area during the occurrence of lost power (such that the “water heat-up operation” can commence) can also be “not output” to the power consuming area. The metes and bounds of the claim are consequently unclear. 
	Claims 3-10 are rejected due to their dependency on Claim 1. 



Allowable Subject Matter
Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
	Dependent Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding Independent Claim 1: Claim 1 now specifies that “the lost power (i) occurs due to the power conditioning system suppressing the power output from the power generator in the specified period and (ii) is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area despite the power being generated by the photovoltaic panel”. 
	While the Hibiya et al. (US 2014/0222237 A1) reference (hereinafter “Hibiya”) that was previously relied upon in the 102(a)(1) rejection previously set forth for Claim 1 teaches of a control device (Fig. 1) comprising: 
	an instruction acquirer (1) configured to acquire an instruction (“a request from the electric power company” - (S3: yes)) to suppress in a specified period supplying of a generated power generated by a power generator (21) installed in a power-consuming area (“consumer’s home”) (see at least [0036]) to a commercial electrical power system (3) (see at least [0066] and Figs. 1, 2); and 
	a generated power estimator (“prediction unit 12”) configured to, upon the instruction acquirer acquiring the instruction, estimate the generated power during a lost power occurring in the specified period (In light of the specification, “the expression ‘lost power’ indicates the power generation loss and is the power (Pa minus Pg) that is not output from the PV-PCS 11 despite generation of electricity by the PV panel 10 of the power generator 6”. In other words, “lost power” is excess power generated by the  relative to the grid.), based on a measurement value of a power output from the power generator (21) in a period prior to the specified period (see at least [0014]-[0016], [0050]-[0058] and Figs. 1, 3); and
	a water heater controller (10) configured to, upon the instruction acquirer acquiring the instruction, command a water heater (41) installed in the power-consuming area to perform a water heat-up operation (the “target process” of “additional boiling process”) (see at least [0054]) when a predetermined condition (e.g. that excess power is present) is satisfied in the specified period during suppression of a power output from the power generator (see at least [0054]-[0057], [0064]-[0073] and Figs. 1, 2) wherein the power generator comprises a photovoltaic panel (“solar cell”) and a power conditioning system (22) (see at least ]0037] and Figs. 1, 3), 
	wherein the lost power (i) occurs due to the power conditioning system suppressing the power output from the power generator in the specified period and (ii) is not output from the power conditioning system to the commercial electrical power system despite the power being generated by the photovoltaic panel (see at least [0037]-[0039], [0066] and Figs. 1-3), and 
	the predetermined condition is satisfied when a consumed power of the power-consuming area forecast when the water heater performs the water heat-up operation is smaller than the generated power estimated by the generated power estimator (see at least [0014]-[0016], [0037]-[0039], [0050]-[0058], [0066]-[0067] and Figs. 1-3).
	Hibiya fails to teach that the lost power (ii) is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area despite the power being generated by the photovoltaic panel as is now claimed since the water heater itself is disposed within power consuming area and will ultimately receive the “lost power” to facilitate its water heat-up operation. Thus, the limitation of the lost power not being output to the power-consuming area is not anticipated by the Hibiya reference (or by any other known prior art) and no motivation would have 
	However, Claim 1 stands rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) (as presented above) and is consequently not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

Response to Arguments
The arguments 3/8/2021 have been fully considered but are moot in light of the indication of allowable subject matter (presented above).
	It is recommended that Applicant further amend the claims to endeavor to overcome the 112(a) and 112(b) rejections set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakata et al. (US 2004/0070280 A1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        4/10/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762